Case 1:21-cv-20963-FAM Document 11 Entered on FLSD Docket 04/06/2021 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case Number: 21-20963-CIV-MORENO

   AIN JEEM, INC.,

                  Plaintiff,
   vs.

   THE INDIVIDUALS, PARTNERSHIPS,
   AND UNINCORPORATED ASSOCIATIONS
   IDENTIFIED ON SCHEDULE A,

                  Defendants.
  - - - - - - - - - - - - - - - - -I
              . ORDER DENYING PLAINTIFF'S MOTION TO FILE UNDER SEAL

         THIS CAUSE came before the Court upon Plaintiffs Motion to File Under Seal, filed on

  March 23, 2021.

         THE COURT has considered the motion, the pertinent portions of the record, and being

  otherwise fully advised in the premises, it is

         ADJUDGED that the motion is DENIED.

          .                                                            /~
         DONE AND ORDERED in Chambers at Miami, Florida, this __f;2_ of April 2021.



                                                   FED ERIC . / --:-MORENO
                                                   UNITED-STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record
